352 F.2d 523
UNITED STATES of America ex rel. Frank J. PAPY, Jr., Appellant,v.James F. MARONEY, Superintendent, State Correctional Institution, Pittsburgh, Pennsylvania.
No. 15411.
United States Court of Appeals Third Circuit.
Submitted November 18, 1965.
Decided November 26, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; Gerald J. Weber, Judge.
Frank J. Papy, Jr., pro se.
Abner H. Silver, Philadelphia, Pa. (Joseph M. Smith, Asst. Dist. Atty., Chief, Appeals Division, F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., James C. Crumlish, Jr., District Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court of April 22, 1965, denying the petition for writ of habeas corpus will be affirmed.